UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 97-583



In Re: LEROY ROBINSON,

                                                            Petitioner.



        On Petition for Writ of Mandamus.       (CR-89-215-A)


Submitted:   August 29, 1997                Decided:   November 4, 1997


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Leroy Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Robinson filed this petition for a writ of mandamus

seeking to compel the district court to respond to his motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), and several

motions filed under Fed. R. Crim. P. 35. To obtain mandamus relief,

a petitioner bears the heavy burden of showing that he has no other
adequate avenues of relief and that his right to the relief sought

is clear and indisputable. Mallard v. United States Dist. Court,
490 U.S. 296, 308-09 (1989). The district court has no record of

any pleadings filed after Robinson's judgment of conviction and

appeal therefrom, and Robinson failed to produce evidence that he
in fact filed any such pleadings. Because Robinson has failed to

show he has a clear right to the relief requested, we deny the

mandamus petition. We have confidence that if Robinson now files
his action in the district court, that court will take prompt

action. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2